DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination filed on May 20, 2022.
Claims 1-20 are pending.
Claims 1, 15 and 20 have been amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Noel on May 31, 2022.

With regard to claims 1 and 20 amendments to the independent claims have been authorized in order to place the respective claims in condition for allowance.  The amendments to the aforementioned claims are as follows:

1. (Currently Amended) A computing system, comprising:

one or more server computing devices, the one or more server computing devices comprising one or more processors and one or more non-transitory computer-readable media that collectively store instructions that, when executed by the one or more processors cause the one or more server computing devices to perform operations, the operations comprising:
selecting a subset of client computing devices from a pool of available client computing devices;
providing a machine-learned model to the selected client computing devices;
receiving, from each selected client computing device, a local update for the machine-learned model;
determining a differentially private aggregate of the local updates, wherein the differentially private aggregate satisfies a first differential privacy metric such that a sensitivity of the aggregate to data from any one client is bounded;
determining an updated machine-learned model based at least in part on the differentially private aggregate of the local updates; and
transmitting, through a network interface, one or more model parameters of the updated machine-learned model to one or more of the available client computing devices, wherein the transmitted one or more model parameters satisfy a second differential privacy metric such that a sensitivity of the transmitted one or more model parameters to the data from any one client is bounded.

20. (Currently Amended) One or more server computing devices, the one or more server computing devices configured to perform operations, the operations comprising:
	selecting a subset of client computing devices from a pool of available client computing devices;
providing a machine-learned model to the selected client computing devices;
receiving, from each selected client computing device, a local update for the machine- learned model;
determining an updated machine-learned model based at least in part on the local updates, wherein the updated machine-learned model is subject to a user-adjacent differential privacy guarantee that a sensitivity of the updated machine-learned model to data from any one client is bounded; and
transmitting, through a network interface, one or more model parameters of the updated machine-learned model to one or more of the available client computing devices, wherein the transmitted one or more model parameters satisfy a differential privacy metric such that a sensitivity of the transmitted one or more model parameters to the data from any one client is bounded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior arts taken alone or in combination fail to disclose “receiving, from each selected client computing device, a local update for the machine-learned model; determining a differentially private aggregate of the local updates, wherein the differentially private aggregate satisfies a first differential privacy metric such that a sensitivity of the aggregate to data from any one client is bounded; determining an updated machine-learned model based at least in part on the differentially private aggregate of the local updates; and transmitting, through a network interface, one or more model parameters of the updated machine-learned model to one or more of the available client computing devices, wherein the transmitted one or more model parameters satisfy a second differential privacy metric such that a sensitivity of the transmitted one or more model parameters to the data from any one client is bounded" as recited in the independent claim 1 and similarly in independent claims 15 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANNY N UNG whose telephone number is (571)270-7708. The examiner can normally be reached Mon-Thurs 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LU/
Lanny UngExaminer, Art Unit 2191                                                                                                                                                                                                        
June 6, 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191